DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species B, figures 6-8 in the reply filed on 10/12/2021 is acknowledged. Claims 11-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-10 and 13-15 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim 1 recites the limitation "the first position" in lines 17-18.  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation "the flat surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 18 recites the limitation “ and a second locked condition in which the spring bias holds the pin member in a positron in which the flange is in a second position closer to the first end then the first position is to the first end” in lines 17-18. This limitation is indefinite because it is unclear if this is referring to the first positon of the flange or the first position of the entire device in general. For examination purposes, this is being interpreted as the first position of the flange

Claim 18 recites the limitation "the first position" in line 13.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 7-9, 18 and 20 are rejected under 35 U.S.C. 102a1 as being anticipated by Gammell (20100257701).

As to claim 1, Gammel discloses: A locking device (device of figure 13) for holding a suture in tension (structured to be able to lock a suture in place), comprising: a housing member (102/116) having a hollow interior (106) with an interior end surface (interior end surface of 116 that spring abuts against in figure 13), a side wall (wall that 110 is in) and a first (end near 142) and second end (end near 104 in figure 12), wherein the side wall includes two opposed side openings (both openings 110, see figure 13); a pin member (104/124/140) partially within the hollow interior (see figure 13), the pin member including a gripping portion (see figure below) within the hollow interior (see figure 13), a shaft member (124/104) fixed to the gripping portion (see figure 12-13), and a hole (122) extending through the shaft member perpendicular to a longitudinal axis of the shaft member (see figure 12-13); and a spring within the hollow interior and around the shaft member (see figure 13), the spring abutting the gripping portion of the pin member (figure 13 and attached figure below) and the interior end provide a movement path for the suture through the at least one of the side openings (see figure 16), around the gripping portion of the pin member and through the first end of the housing member (see figure 15), and in the first unlocked condition a portion of the shaft extends through the second end of the housing member (see figure 16 and 12-13), and a second locked condition (figure 13) in which the spring bias holds the pin member in a position in which the gripping portion is in a second position closer to the first end than the first position is to the first end (see figure 13-15), and which creates at least one pinch point between the gripping portion of the pin member and the housing member (see figure below). Examiner notes the device is capable of acting as a suture locking device. As seen in MPEP section 2114 section 2, A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647. Thus it’s seen if the prior art has the claimed structure of the invention, it is able to perform the function.


    PNG
    media_image1.png
    617
    605
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    631
    542
    media_image2.png
    Greyscale

As to claim 4, Gammel discloses the invention of claim 1, Gammel further discloses: wherein the pin member has a bulbous tail portion (140) on the shaft member 

As to claim 5, Gammel discloses the invention of claim 4, Gammel further discloses: wherein the tail portion includes an exterior longitudinal channel (see figure 12 showing cut out in 12 for fingers).

As to claim 7, Gammel discloses the invention of claim 4, Gammel further discloses: wherein the tail portion includes a through hole (hole that receives 124 to connect 140 and 124) perpendicular to the longitudinal axis of the shaft member (see figure 12-13).

As to claim 8, Gammel discloses the invention of claim 1, Gammel further discloses: wherein the gripping portion of the pin member has an external diameter larger than an external diameter of the shaft member (see explanation below), and the hollow interior of the housing member includes a chamber (space inside hallow interior that 104 translates in) having an interior diameter that allows the gripping portion to travel longitudinally within the chamber (see figures 12-16). Examiner notes this claim 

As to claim 9, Gammel discloses the invention of claim 1, Gammel further discloses: wherein the gripping portion is in the form of a flange (see figure attached above, seen as a flange shape), having opposite facing first and second surfaces (see figure below), a circumferential groove between the first and second surfaces (see figure below), a first edge between the circumferential groove and the first surface (see figure below), and a second edge between the circumferential groove and the second surface (see figure below).

    PNG
    media_image3.png
    790
    1096
    media_image3.png
    Greyscale


As to claim 18, Gammel discloses: A locking device (device of figures 12-15) for holding a suture in tension (structured to be able to lock a suture in place), comprising: a housing member (102/116) having a hollow interior (106) with an interior end surface (interior end surface of 116 that spring abuts against in figure 13), a side wall (wall that 110 is in) and a first (see figure below) and second end (see figure below), wherein the side wall includes two opposed side openings (both openings 110, see figure 13-15); a pin member (104/124/140) partially within the hollow interior (see figure 13-15), the pin member including a flange (see figure below) within the hollow interior and a shaft member (104/124) fixed to the flange (see figure below); and a spring (128) within the hollow interior and around the shaft member (see figures 12-13), the spring abutting the flange of the pin member (see figure below) and the interior end surface of the housing 


    PNG
    media_image4.png
    705
    785
    media_image4.png
    Greyscale

As to claim 20, Gammel discloses the invention of claim 18, Gammel further discloses: wherein the flange has opposite facing first and second surfaces (see figure . 


    PNG
    media_image5.png
    808
    934
    media_image5.png
    Greyscale


Allowable Subject Matter
Claims 2-3, 6, 10, 13-15 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 16-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  No art on record, alone or in combination could be found to teach: (claim 2) wherein the housing member includes a part- cylindrical exterior, with a flat surface extending from the first end to the second end, (claim 6) wherein the exterior . 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Krout (11,096,449): similar clamping mechanism
Lampropoulous (20100057110): clamping mechanism

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771